                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF IOWA
                                             CEDAR RAPIDS          DIVISION
UNITED STATES OF AMERICA,                                                    HEARING MINUTES Sealed: No
            Plaintiff,                                                      Case No.: 20-CR-17
      vs.                                                             Presiding Judge: C.J. Williams
BRANDON KIRSTEIN,                                                       Deputy Clerk: Nathan Peterson
            Defendant.                                          Official Court Record: Patrice Murray    Contract?     No
                                                                 Contact Information: Patrice_murray@iand.uscourts.gov
Date:    2/8/2021    Start:    9:02 AM Adjourn:          9:43 AM Courtroom: 3
Recesses:                           ---                          Time in Chambers:             ---      Telephonic? No
Appearances:         Plaintiff: AUSA Liz Dupuich
                   Defendant: Andrea Jaeger (defendant appears personally)
               U.S. Probation: Pat Korth
                   Interpreter:              ---                  Language:                ---     Certified:     ---   Phone:       ---
TYPE OF PROCEEDING: SENTENCING Contested?                    No       Continued from a previous date? No
           Objections to PSIR:      5, 7, 20 by defendant                           Ruling: Not reached
           Motions to vary/depart: Downward variance by defendant                   Ruling: Denied
           Count(s) dismissed:      ---
           Sentence (See J & C):    135 months imprisonment
                                           Fine: ---                                            Special assessment: $100
                            Supervised Release: 4 years
             Court’s recommendations (if any): It is recommended that you be designated to a Bureau of Prisons facility in
                                                  close proximity to your family which is commensurate with your security and
                                                  custody classification needs.

                                                          It is recommended that you participate in the Bureau of Prisons’ 500-Hour
                                                          Comprehensive Residential Drug Abuse Treatment Program or an alternate
                                                          substance abuse treatment program.
               Defendant is        Detained X Released and shall report ---
               Witness/Exhibit List is Def. offers Ex. A–I, without objection. Court admits Ex. A–I (Doc. 49).
               The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed with a
               motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (05/29/09, ¶7.
               Miscellaneous: Court grants gov’ts motion for reduction in offense level for timely acceptance of responsibility.

                                  After accounting for agreement between parties, advisory guidelines recommend 135–168 months
                                  imprisonment.

                                  Parties make argument regarding ultimate sentence.

                                  Defendant exercised his right to allocution and was advised of his right to appeal.




                                                                                                                   Page 1 of 1

                Case 1:20-cr-00017-CJW-MAR Document 52 Filed 02/08/21 Page 1 of 1
